Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 6/28/2021.  Claim 9 has been canceled and thus all rejections are withdrawn with respect to these claims.  Claims 1, 13, and 18 have been amended.  Claims 13-24 remain withdrawn.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection in view of Wong et al. (US 2015/0174806).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites uses “one or more of” and the conjunction “and,” thus requiring all types of these adhesive in each fiber. See SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 (2004) (finding the term “and” connotes a conjunctive list that applies to each item of the list following “at least one of,” thus requiring “at least one value from each category”). Thus, it is unclear if the claim language requires a combination of the recited adhesives and requires one of more from each category of adhesive, or simply requires one or more of the recited groups.  Judging from the specification, Examiner assumes the likely intent of the claim was to present an alternative list, and thus, in the interest of compact prosecution, this is how the claim was interpreted.  Examiner notes Applicant must use correct Markush (e.g. “one or more adhesive materials selected from the group consisting of” or alternative language, i.e. using “or,” to reflect alternative features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh (US 2001/0064928) in view of Wong et al. (US 2015/0174806).
Regarding Claims 1, 2, and 7-10, Bonneh teaches a method of forming a multilayer fibrous medium (See Abstract), comprising:
forming at least two vertically arranged layer on or above a substrate, each layer comprising a plurality of fibers (See Fig. 1B and page 2, paragraphs [0044]-[0045], wherein multiple layers are formed on top of one another; and note it is inherent the layers must be formed on some sort of substrate as a forming surface). 
Bonneh further teach forming a layer via electrospinning, which is a type of electrospraying (note the two terms are used essentially interchangeably in the instant specification), wherein the electrospun layer [16] has less basis weight than the meltblown layer [14] on which it is formed (See page 3, paragraphs [0053]-[0054], and note the basis weight of the electrospun layer may be 0.2 g/m2).  
Bonneh doesn’t specifically teach the electrospun layer is an adhesive as claimed, but teaches such the layer may be formed between other layers (See page 3, paragraph [0059] and Fig. 1B-C), is formed from polyurethane (PUR), polyamides (PA), polyvinyl alcohol (PVA), or polyacrylonitriles (PAN) (See page 3, paragraph [0057]), and may be a bicomponent fiber of any two of the materials listed (See page 3, paragraph [0058]), which includes elastic adhesives (See page 3, paragraph [0056]). Thus, it is clear any layers including the electrospun layer [16] in Bonneh may include adhesives such as elastic adhesive.
Bonneh fails to identify suitable elastic adhesives.  However, Wong et al. teaches when electrospinning polymers, such as polyurethane (PUR), polyamides (PA), polyvinyl alcohol (PVA), and polyacrylonitriles (PAN), to form a nonwoven layers (See page 4, paragraph [0062] and page 5, paragraph [0074], and note these are the same polymers electrospun in Bonneh), including between other layers (See page 5, paragraph [0099]), it is known to utilize adhesive elastomers (i.e. elastic adhesives) such as butyl rubber and silicone rubber (See page 7, paragraph [0126], and note these are pressure sensitive) along with the spinnable polymers in order to achieve enhanced bonding between layers (See page 7, paragraph [0122]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a bicomponent fiber as taught in Bonneh, wherein the bicomponent fiber includes an elastic adhesive such as butyl rubber or silicone rubber (which are pressure sensitive), because doing so would have predictably been a suitable way to enhance the bonding of the formed electrospun nonwoven between adjacent layers.
Regarding Claim 3, Bonneh teaches the method of claim 2 as described above.  Bonneh teaches the basis weight of the electrospun layers is AT LEAST 0.2 g/m2 and the meltblown layer is AT LEAST double that basis weight (See page 3, paragraph [0054]).  This range indicates basis weights, such as 0.5 g/m2 for the electrospun layer and 1.5 g/m2 for the meltblown layer, would have well within the preferred range for these layers as described.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such basis weights.
Regarding Claim 4, Bonneh teaches the diameter of the electrospun layer is 100-400 nm (See page 3, paragraph [0053]).
Regarding Claims 5-6, Bonneh teaches the electrospun layer may be formed between layers, wherein either of layers [12] or [14] may be considered nonwoven layers (See Figs. 1B and 1C and page 3, paragraph [0059], and note the layer on which the electrospun layer is formed, e.g. [12] in 1B or [14] in 1C, is a substrate on which it is directly formed whether it is a separate layer of the nonwoven material or the forming substrate).
Regarding Claim 12, Bonneh teaches disposing the fibers form pores, thus suggesting the fibers a laid in multiple directions to form such pores (See page 3 paragraph [0053]), a feature typical of electrospinning.  Thus, the teachings of Bonneh suggests the fibers are not substantially parallel.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneh and Wong et al. as applied to Claims 1 and 11, and further in view of Yoo et al. (US 2013/0078882).
Regarding Claims 11 and 12, Bonneh and Wong et al. teach the method of claims 1 and 11 as described above.  As described above, Bonneh further teaches the fiber may be a bicomponent fiber including adhesive, but fails to specifically teach the adhesive incorporated as an outer cover.  However, Yoo et al. teaches similar electrospun fibers for forming a porous fiber sheet (See Abstract) incorporated adhesive during electrospinning as a sheath on a core in order to improve the strength of the fiber layer formed (See page 4, paragraphs [0098], [0101]-[0102] and page 5, paragraph [0122], wherein the adhesive may be pre-mixed prior to spraying to form an adhesive coated fiber).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to make the adhesive bicomponent fibers of Bonneh as an adhesive coated fiber, because doing so would have predictably a suitable means of incorporating adhesive into a bicomponent electrospun fiber.  Note Yoo et al. clearly teaches non-parallel fibers (See Figs. 4 and 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/           Primary Examiner, Art Unit 1746